NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LESLIE J. ARMSTRONG,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-1175
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Pinellas
County; Christopher C. Sabella, Associate
Judge.

John H. Trevena of Trevena, Pontrello, &
Associates, Largo, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and MORRIS and BADALAMENTI, JJ., Concur.